Title: To James Madison from James Monroe, 1 January 1797
From: Monroe, James
To: Madison, James


Dear Sir
Paris 1. Jany. 1796. [1797]
I have not heard from you since the adjourmt. of the last Congress or rather since you left Phila. after the adjourment. In my last I informed you that Adet was suspended & orders issued to seize British property in our bottoms & that the aspect here was a very menacing one, and in consequence my situation as the minister of our country a very disagreeable one, & wh. was made more so, after these measures were taken, by a reproach wh. was whispered agnst me by some & felt by many, that I had obstructed & delayed these or such like measures whilst they might have produc’d a good effect. In this state of things an acct. of my recall arrived & soon afterwards Mr. Pinckney arrived in person, and wh. incident served it is true to relieve me from the dilemma in wh. I was personally but by no means to improve the state of our affrs. It was before charged on me by many (as you have seen was the case from my first arrival here) to be a useful agent of the admn. in covering the treaty &ca and therefore on me the ill will of this govt. fell before my recall: but afterwards they ascribed my zeal & efforts to preserve tranquility &ca to sound motives & in consequence whereof the very act of my recall, became a cause of new irritation here. What followed you will hear before this reaches you, respecting the rejection of Mr. P., my farewell &ca.
My recall is an affr. upon wh. I presume the admn. has given some expln. to the Senate if not to the publick. I shod. be glad to know what reason they have given for it. I rejoice they have given me that testimony that I had no share in their councils nor portion of their confidence. It proves incontrovertibly that my efforts to reconcile this govt. to the treaty &ca by defending it &ca did not proceed from a previous harmony in political sentiment with the admn., but a sincere desire to preserve peace & tranquility between our two republicks, regarding the actual state of things. Such a document was really very necessary here, and wod. have been more so for futurity, especially after this govt. began its present system of measures so decidedly agnst. my most earnest efforts and advice: the latter of wh. was given as a man known to be friendly & sincerely so in their affrs., and not in the spirit of a pompous & vain gaschonade as some with us exhibit themselves when they speak of friendship with France & her revolution.
It is to be regretted that Mr. Washingtons testament arrived before Mr. P. for it confirmed previous unfriendly impressions. Most of the monarchs of the earth practice ingratitude in their transactions with other powers: they all however hold a different doctrine but Mr. W. has the merit of transcending, not the great men of the antient republick⟨s⟩, but the little monarchs of the present day, in preaching it as a publick virtue. Where these men will pl[u]nge our affrs. God only knows, but such a collection of vain, superficial, blunderers, to say no worse of them, were never I think before placd at the head of any respectable State.
I enclose you a copy of my address to the Directoire on taking leave & of the Presidents reply to me. The two papers contain the sum. Perhaps it is proper for you to have it inserted in our papers to prevent the errors of the Englh. papers getting the start. I propose sailing in the commenc’ment of April, & shod. sooner were it safe or suitable to make a winter passage. You will observe that altho’ my recall was decided perhaps in June, for Mr. P.’s acceptance was in July, yet I was not written to of it till 22. of Augt. nor did I receive the letter till the 6th. of Novr., so that my return home was impossible before the lot was cast for the President, had I even been disposed to withdraw before the arrival of Mr. P. which was on the 7. of Decr. Thus I am subjected to the necessity of expending here the sum allowed to defraying the charge of my journey home. We propose making in the interim a tour into Holland & perhaps into Switzerland.
The late expedition from Brest supposed for Ireland is the only interesting intelligence, except a report not well authenticated but very probable that the Porte is advancing a considerable force agnst the Emperor; I say it is probable because some thing of the kind was expected from the mission of Aubert du Bayet, & wh. is further favored by the death of the Empress.
I wish you to make known to Mr. Jones my intention to sit out in April & that I shall bring Joseph with me. Communicate also the same to Mr. Jefferson. I beg you to remember me affecy. to Dr. Edwards from whom I expected to have heard before this. I shod. write several of them but it is really unsafe & improper in the present state of things. I reserve the more however for personal communication. We sincerely wish you well & happy.
